By the Court.
Let the rule applied for, be entered. If it' *81was a matter, of which the justice ought to make a record, there ought first to be a rule on the justice, or if it was something done or said by the justice, while sitting in court on the trial of the cause, though not necessary to be entered on his docket, yet it would be respectful first to call on him to certify in regard to the matter. But transactions taking place between the parties, or one of the parties, and the justice out of court, if material and proper to be enquired into, must be proved before this court by affidavit.
Rule granted.